Citation Nr: 0008686	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability due to an alleged overdose of Prolixin.

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in December 1997 by the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT


1. There is no objective evidence of record to establish that 
the appellant received an overdose of Prolixin while 
hospitalized at a VA facility.

2. There is no competent evidence of record to establish any 
disability or injury or an aggravation of an existing 
disease of injury which has been suffered as a result of 
VA training, hospitalization, medical or surgical 
treatment, or examination.

3. Service connection for an acquired psychiatric disorder 
was denied by the RO in September 1971.  The appellant was 
notified of that decision later that month and there was 
no appeal filed within one year of that notification.


4. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for an acquired 
psychiatric disorder while new, in that it has not been 
previously considered by VA, does not indicate that an 
acquired psychiatric disorder was present during service 
or that a psychosis was present within a year of 
separation from service.


CONCLUSIONSOF LAW

1. The claim for benefits under 38 U.S.C.A. § 1151 for 
disability due to an alleged overdose of Prolixin at a VA 
facility is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The September 1971 decision by the RO denying the 
appellant's claim for service connection for an acquired 
psychiatric disorder is final; evidence submitted since 
that decision does not constitute new and material 
evidence which allows the Board to reopen and review the 
appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Benefits under 38 U.S.C.A. § 1151

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, it must be shown that additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease of injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination.  While the appellant's arguments regarding the 
presence of disability attributable to an alleged overdose of 
Prolixin during VA hospitalization in 1981 have been 
carefully considered, there is no competent evidence of 
record to establish that there was any examination, treatment 
or hospitalization, or lack thereof by VA which either caused 
or contributed to any disability.  In particular, there is no 
competent evidence of record that the appellant ever received 
an overdose of the drug Prolixin while hospitalized at a VA 
facility.  

The appellant's assertions in this case amount to mere 
speculation in the absence of any competent opinions to 
suggest any relationship between any treatment, including the 
administration of Prolixin, received at a VA facility and any 
disability.  Absent an opinion from a medical expert, the 
allegation that there is such a relationship between any 
treatment and any current disability is deemed to be 
unsupported lay speculation which may not form the basis for 
a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
disability and its relationship to treatment received at a VA 
facility are found to be inherently incredible when viewed in 
the context of the total record.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
determine that the etiology of a disability is related to any 
specific incident or event or any other disorder, or that any 
treatment or lack thereof contributed to any disability.  
Such a relationship, which involves a medical diagnosis, must 
be identified by an appropriate medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
presence of disability and its relationship to any treatment 
received at a VA facility because the presence of disability 
and it's relationship to any causative factor or other 
disability, as noted above, are medical conclusions and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make his 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

II.  New and Material Evidence

Schizophrenia

In evaluating the appellant's current petition to reopen his 
claim for service connection for schizophrenia, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and 
readjudicated on its merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, service connection for an acquired 
psychiatric disorder was denied by the RO in September 1971.  
At that time, the rating board noted that the appellant was 
hospitalized in August 1971 for an unrelated disorder and was 
diagnosed with schizophrenic reaction, paranoid type.  It was 
noted that the service medical records revealed no evidence 
of an acquired psychiatric disorder during the appellant's 
period of active duty from September 1965 to September 1969 
and that the record did not show a psychosis within a year of 
separation from service. 

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined a three-step process for reopening 
claims under the Federal Circuit's holding in Hodge, supra:  
First, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If the newly 
presented evidence is not "new," the claim to reopen fails 
on that basis and no further analysis of the evidence is 
required.  Similarly, if "new" evidence is not "material," 
in the sense that does not bear directly and substantially 
upon the specific matter under consideration and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 
(1999).  Second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc). 

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the specific matter under 
consideration, the claim to reopen fails on that basis and 
the inquiry ends.  See Evans, at 286 (holding that "new" 
evidence was not relevant to and probative of a nexus between 
the claimed psychiatric disorder and an in-service injury or 
disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence 
and the inquiry ended, notwithstanding "old" evidence in 
the record pertaining to a nexus between the veteran's 
psychiatric disorder and his military service).

In reviewing the appellant's petition to reopen his claims, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of an 
acquired psychiatric disorder during service or of a 
psychosis within a year of separation.  Evidence added to the 
record since 1971 includes VA hospitalization reports dated 
in 1981 as well as Mendocino County Mental Health Service 
outpatient treatment reports dated from 1979 to 1998.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection.  
However, the Board finds that this evidence is not material 
since there are no competent findings to relate the presence 
of any current psychiatric disability to the appellant's 
service. 

In view of the above, the evidence submitted in support of 
the current petition to reopen the claim for service 
connection for an acquired psychiatric disorder does not bear 
directly and substantial on the matter at hand and is not 
found to be so significant, either by itself or in connection 
with evidence already of record, that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the RO in its adjudication of this claim 
recited the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), which was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (1998).  However, the Board finds that 
the RO's decision was based upon the failure by the appellant 
to submit new and material evidence.  The recitation of the 
invalidated Colvin test within the Statement of the Case is 
deemed to be harmless error in light of the sequential nature 
of the adjudication of claims involving prior final decisions 
and the fact that the RO adjudicators in actuality did not 
reach the point in their decision-making where that test 
would have been applicable.  The evidence submitted in 
support of these claims was not new and material and the RO, 
although citing in the supplemental statement of the case the 
now-overruled test of whether the evidence presented a 
"reasonable possibility" of changing the prior outcome in 
their adjudication, clearly found that the evidence was not 
material because it did not indicate the presence of an 
acquired psychiatric disorder during service or a psychosis 
within a year of separation.  Furthermore, there is no 
indication within the record that the appellant was 
influenced to his detriment in the submission of evidence or 
arguments by recitation of the invalidated test.  The 
supplemental statement of the case properly cited the 
applicable regulation, 38 C.F.R. § 3.156(a).

In the absence of any additional new and material evidence, 
the claim for service connection for an acquired psychiatric 
disorder is not reopened.


ORDER

The appeal is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


